*417Opinion by
Ford, J.
At tbe trial, the vice president of the petitioner testified that, in making entry of the merchandise involved, he used the invoice price of the factory in Switzerland and that he supplied the customs officials with the invoices and all other information which he had at that time with reference to the value of the-watches. Following Syndicate Trading Co. v. United States (13 Ct. Cust. Appls. 409, T. D. 41339) and Crebstein v. United States (15 Ct. Cust. Appls. 285, T. D. 42470), it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.